DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
2.	This Office Action is in response to communications filed on 11/20/2020. Claims 1, 2, 6, 8, 9, 10, 13, 15, 16, 17, 18, 19 and 26 were amended. No claims were cancelled. No new claims were added. Therefore, claims 1-26 were pending.  

REASONS FOR ALLOWANCE

The Quayle was mailed on 12/09/2020 but Applicant’s response posted on 11/20/2020 overlapped the Quayle action.  

Claims 1-26 are allowed over the prior art of record.

The following is the Examiner’s statement of reasons for allowance:
The prior art does not disclose a method comprising: establishing a closure to retain a portal in a closed state while said closure is engaged with said portal, at least one portion of said closure being frangible so as to release said portal from said closed state upon a yielding of said at least one portion to produce an acoustic emission upon said yielding; 
encoding base data to produce encoded data therefrom, said encoded data comprising a yield sequential nonuniformity of yield strength in said closure; and 

While some of the claimed limitations are found at least individually in the prior art, there was no reference found or reasonable combination of references sufficient to meet the claimed invention as a whole.

Conclusion                                                                                                                                                                                 
                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 9-5 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684       


						/QUAN-ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684